Citation Nr: 0518657	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  99-02 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected status post ganglion cyst 
surgery of the right wrist.

2.  Entitlement to an increased disability rating for 
service-connected post traumatic degenerative joint disease 
of the right wrist, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama which denied entitlement to an 
increased disability rating for service-connected status-post 
ganglion cyst surgery of the right wrist.

Procedural history

The veteran served on active duty from April 1943 to January 
1946.  

The veteran filed a claim for entitlement to service 
connection for a right wrist disability in August 1949.  In a 
September 1949 rating decision, the RO granted service 
connection for ganglion of the right wrist; a noncompensable 
(zero percent) disability rating was assigned.  

The veteran filed his present claim for entitlement to an 
increased rating in April 1998, which was denied in a June 
1998 rating decision.    The veteran perfected an appeal of 
that decision with the timely submission of a substantive 
appeal 
(VA Form 9) in February 1999.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Montgomery RO in October 2000.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

This case was previously before the Board in December 2000.  
At that time, the claims were remanded to afford the veteran 
a VA examination, to attempt to obtain additional records for 
association with the veteran's claims folder, and for 
additional procedural development.  After this development 
was completed, the case was returned to the Board.  In June 
2004, the claim of entitlement to an increased rating for 
status-post ganglion cyst surgery of the right wrist was 
remanded by the Board for readjudication under the old and 
new criteria for skin disabilities and for consideration of 
secondary service connection for arthritis of the right 
wrist.

In June 2005, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2004).

Remanded issue

In a November 2004 rating decision, the RO granted service 
connection for post traumatic degenerative joint disease of 
the right wrist; a 10 percent disability rating was assigned.  

The issue of entitlement to an increased disability rating 
for service-connected post traumatic degenerative joint 
disease of the right wrist is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

The June 1998 rating decision also denied entitlement to 
service connection for bilateral knee conditions.  The Board 
remanded those issues in December 2000.
In June 2004, the Board denied entitlement to service 
connection for a right knee disability and a left knee 
disability.  Those issues have been finally decided and are 
no longer on appeal.


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
status-post ganglion cyst surgery of the right wrist is 
manifested by faint scarring.
CONCLUSION OF LAW

The criteria for an increased disability rating for status-
post ganglion cyst surgery of the right wrist are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7805 (prior and subsequent to August 30, 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to a compensable disability rating for 
service-connected status post ganglion cyst surgery of the 
right wrist.

The veteran contends that his status-post ganglion cyst 
surgery of the right wrist should be compensably rated.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
issue and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 1999 statement of the case (SOC) and 
the November 2004 supplemental statement of the case (SSOC) 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  An 
additional SSOC dated in February 2002 notified the veteran 
of the particular deficiencies in the evidence with respect 
to his claim.  The Board notes that the veteran was notified 
of statutory revisions to the schedule of ratings relevant to 
skin disabilities in the November 2004 SSOC.  

More significantly, a letter was sent to the veteran in 
August 2004 which was specifically intended to address the 
requirements of the VCAA.  The August 2004 letter detailed 
the requirements for increased rating claims.  Specifically, 
the August 2004 letter stated: "To establish increased 
evaluation for a service-connected disability, the evidence 
must show that your service-connected disability has gotten 
worse."  

Thus, the August 2004 letter, along with the January 1999 SOC 
and the February 2002 and November 2004 SSOCs, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The August 
2004 letter informed the veteran that VA was responsible for 
getting "relevant records from any Federal agency.  This may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  The letter 
also indicated that VA would assist the veteran by providing 
a medical examination or getting a medical opinion if we 
decide it was necessary to make a decision on his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The August 2004 letter stated that VA would make reasonable 
efforts to get "relevant records not held by a Federal 
agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  The veteran was asked to complete VA 
Form 21-4142, Authorization for Release of Information, for 
each private physician or facility where he has been treated.  
Additionally, the letter emphasized: "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The August 2004 letter requested: "If 
there is any other evidence or information you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
complies with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the August 2004 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to adjudication of his 
claim, which was by rating decision in June 1998.
See Pelegrini v. Principi, 17 Vet. App 412 (2004). The Board 
notes, however, that such a situation was both a practical 
and a legal impossibility because the initial adjudications 
pre-dated the enactment of the VCAA in November 2000.  
VA General Counsel has held that the failure to do so does 
not constitute error. See VAOGCPREC 7-2004. VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).

The veteran was subsequently provided with VCAA notice 
through the August 2004 VCAA letter, and the claim was 
readjudciated subsequent to complete VCAA notice in the 
November 2004 SSOC.  The veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notice.  Therefore, there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  Thus, any VCAA notice deficiency has 
been rectified.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the claim was readjudciated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  The 
veteran himself has pointed to no prejudice resulting from 
the timing of the notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The RO has obtained the veteran's VA 
treatment records.  Pursuant to the Board's December 2000 
remand the veteran was provided VA medical examination in 
September 2001, the results of which will be referred to 
below.  The report of the medical examination reflects that 
the examiner recorded the veteran's past medical history, 
noted his current complaints, conducted a physical 
examination and rendered appropriate diagnoses and opinions.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran provided testimony at 
a personal hearing that was conducted at the Montgomery RO in 
October 2000.  The veteran has not indicated any additional 
evidence that is pertinent to his claim.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran is currently assigned a 0 percent evaluation for 
his service-connected status-post ganglion cyst surgery of 
the right wrist by analogy to 38 C.F.R. § 4.118, Diagnostic 
Code 7805 [scars, other].  See 38 C.F.R. § 4.20 (2004) [when 
an unlisted condition is encountered it will be permissible 
to rate it under a closely related disease].  That code 
instructs to rate on limitation of function of the affected 
part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  Pursuant to the Board's June 
2004 remand, the veteran was provided notice of these changes 
in the November 2004 SSOC, which reflects that the RO has 
evaluated the veteran's service-connected status-post 
ganglion cyst surgery of the right wrist under both the old 
and new versions of the criteria.    
In any event, Diagnostic Code 7805 was not affected by the 
statutory revisions.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, the Court has held that, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A review of the claims folder shows the veteran served in 
World War II.  The veteran's service medical records show a 
history of ganglion cysts beginning in April 1945.  As has 
been noted in the Introduction above, the RO granted service 
connection for residuals of ganglion cyst surgery on the 
right wrist in a September 1949 rating decision.  A 
noncompensable disability rating was assigned.

Pertinent evidence obtained in connection with the present 
appeal consists of the veteran's September 2001 VA 
examination and the veteran's own statements.  
The Board notes that while there are prior-dated examination 
reports of record, their findings are similar as to 
symptomatology associated with the veteran's service-
connected right wrist disability.

The veteran presented for a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2000.  He testified 
that he was experiencing pain radiating into his right 
shoulder, limited movement and pain and stiffness.   

The veteran presented for a VA joints examination in 
September 2001 complaining of pain in the right upper 
extremity, especially the right wrist, right hand and right 
shoulder.  The veteran indicated right hand dominance.  He 
stated he had a history of pain, stiffness and swelling in 
the right wrist.  Physical examination of the right wrist 
revealed old faint scars related to prior surgeries.  There 
was no swelling and "not much tenderness" of the right 
wrist.  Range of motion testing of the right wrist was as 
follows: dorsiflexion to 70 degrees, palmar flexion to 80 
degrees, radial deviation to about 10 degrees and ulnar 
deviation to 40 degrees.  Deformities in the hand joints and 
decreased grip strength in the hands was noted.  X-rays of 
the right wrist indicated arthritis.  The diagnosis was 
"degenerative joint disease of the right wrist.  Functional 
loss due to pain moderate."  

As was noted in the Introduction, in a November 2004 rating 
decision the RO service connected and granted a separate 10 
percent disability rating for degenerative joint disease of 
the right wrist.

Analysis

The veteran seeks an increased disability rating for his 
service-connected status-post ganglion cyst surgery of the 
right wrist, which is currently evaluated as noncompensably 
percent disabling under Diagnostic Code 7805.  His present 
complaints include pain and stiffness.  

Initial matter

The Board is presented with a record on appeal which 
demonstrates that, in addition to status-post ganglion cyst 
surgery of the right wrist, the veteran has been diagnosed 
with post-traumatic degenerative joint disease of the right 
wrist.  In this case, the veteran's arthritis is separately 
service connected, and a separate 10 percent disability 
rating has been assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

The Board is precluded from evaluating the same disability 
under various diagnoses.  See 38 C.F.R. § 4.14 (2004).  

In this case, the medical evidence of record attributes 
reported symptoms such as pain, stiffness and loss of motion 
in the veteran's wrist to the arthritis rather than the 
status-post ganglion cyst surgery of the right wrist.  The 
only finding in relation to the status-post ganglion cyst 
surgery during the September 2001 VA examination was the 
presence of "old faint scars related to previous 
surgeries."  No other symptomatology in regards to the 
status-post ganglion cyst surgery was noted.  In fact, the 
only diagnosis during the September 2001 VA examination was 
post-traumatic degenerative joint disease of the right wrist.  

In short, the September 2001 VA examiner associated the 
symptoms of loss of motion and pain to the veteran's 
degenerative joint disease of the right wrist.  
The Board can identify no competent medical evidence which 
associates these symptoms to the veteran's status-post 
ganglion cyst surgery of the right wrist.  
The veteran himself has presented no such evidence.  See 
38 U.S.C.A. § 5107(a) 
[a claimant has a responsibility to support a claim for VA 
benefits].

The veteran himself appears to attribute various symptoms to 
the scars from his status-post ganglion cyst surgery of the 
right wrist.  Although he is competent to describe symptoms, 
such as pain, the veteran is not competent to relate his 
symptoms to a particular diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board finds that a preponderance of the competent and 
probative evidence indicates that the symptoms of pain and 
loss of motion are attributable to the veteran's degenerative 
joint disease of the right wrist, and those symptoms will 
therefore not be considered in the evaluation of the 
veteran's status-post ganglion cyst surgery of the right 
wrist.

Assignment of diagnostic code

As noted above, the veteran's service-connected status-post 
ganglion cyst surgery of the right wrist is evaluated under 
both the former and current versions of 38 C.F.R. § 4.118, 
Diagnostic Code 7805 [scars, other].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  ).  In this case, 
the Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, Diagnostic Code 
7806.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

After a review of the medical evidence of record, the Board 
believes that Diagnostic Code 7805 is the most appropriate 
code for rating the veteran's status-post ganglion cyst 
surgery of the right wrist.  The veteran does not have a 
disfigurement of the head, face, or neck, which rules out 
Diagnostic Code 7800.  The veteran does not have scars that 
are a result of burns or are deep, ulcerated, poorly 
nourished, caused limited motion, or are large or unstable, 
which leaves out both the former and current versions of 
Diagnostic Codes 7801, 7802 and 7803.  

The ganglion cyst could be arguably be considered to be a 
benign skin neoplasm.  However, the cysts itself was excised 
and has not existed for many decades.  In any event, former 
and current Diagnostic Code 7819 [benign skin neoplasms] 
instructs to rate under Diagnostic Codes 7800-7805, depending 
on the predominant disability.  

The veteran's representative argued in a July 2003 
appellant's brief that the veteran should be rated under 
Diagnostic Code 7804.  However, there is no objective 
evidence of scars that are painful upon examination (pursuant 
to the new criteria) or tender and painful upon examination 
(pursuant to the old criteria); therefore, Diagnostic Code 
7804 is not appropriate in this case.  As has been discussed 
above, the pain in the area of the veteran's right wrist has 
been ascribed by a medical professional to the arthritis, not 
to the decades-old scar.

Thus, after consideration of all potentially applicable 
rating criteria, the Board finds that the veteran is most 
appropriately rated under Diagnostic Code 7805, which has 
remained unchanged subsequent to the regulatory changes to 
the skin criteria.  

Schedular rating

After reviewing the evidence, and for reasons expressed in 
greater detail immediately below, the Board believes that the 
current disability picture resulting from the veteran's 
status-post ganglion cyst surgery of the right wrist does not 
meet or approximate the requirements for a compensable rating 
under the old or new criteria.  

A compensable rating is available under Diagnostic Code 7805 
in accordance with the criteria governing limitation of 
function of the part affected, in the veteran's case, his 
wrist.  However, the evidence of record reflects that the 
veteran's scars from his status-post ganglion cyst surgery do 
not result in any limitation of function.  The September 2001 
examiner reported that the veteran had old faint scars 
related to his previous surgeries that were faded.  The scars 
were objectively and functionally normal.  There is no 
indication from the September 2001 VA examination or previous 
VA examinations that the veteran's had tenderness in the scar 
area.  

Thus, the objective medical evidence shows that the veteran's 
scars due to status-post ganglion cyst surgery of the right 
wrist do not result in limitation of function of the 
veteran's right wrist in particular or his right upper 
extremity in general.  As discussed above, to the extent that 
the veteran himself ascribes various right upper extremity to 
the right wrist scarring, his lay opinion is entitled to no 
weight of probative value.  

Under these circumstances, no basis exists under the old or 
new criteria for the assignment of a compensable rating for 
status-post ganglion cyst surgery of the right wrist under 
Diagnostic Code 7805.  

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected wrist 
disability results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  As noted elsewhere in this decision, his 
sole contention is that his service-connected disability 
warrants a higher rating.  Accordingly, in the absence of the 
matter being raised by the veteran or adjudicated by the RO, 
the Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's increased rating claim.  Therefore, contrary to 
the assertions of the veteran's representative, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to an increased disability rating for status-post 
ganglion cyst surgery of the right wrist is denied.






	(CONTINUED ON NEXT PAGE)


REMAND

2.  Entitlement to an increased disability rating for 
service-connected post traumatic degenerative joint disease 
of the right wrist.

As was noted in the Introduction, the veteran's claim of 
entitlement to service connection for post traumatic 
degenerative joint disease of the right wrist, claimed  as 
secondary to service-connected ganglion of the right wrist, 
was granted in a November 2004 rating decision.  In April 
2005, the veteran's representative submitted arguments to the 
Board in regards to the 10 percent disability rating assigned 
to service-connected degenerative joint disease of the right 
wrist.  
The Board construes this statement to be a notice of 
disagreement (NOD) in regards to the November 2004 rating 
decision.  See 38 C.F.R. § 20.300 (2004) [which allows for 
filing of a NOD in a VA office other than the RO when the 
veteran's records have been transferred to that particular VA 
office].  See also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) [VA must liberally construe all documents filed by a 
claimant].  A statement of the case (SOC) has yet to be 
issued.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a NOD is filed but a SOC 
has not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.

The Board is aware that a November 2004 SSOC discussed 
entitlement to an increased disability rating for service-
connected post traumatic degenerative joint disease of the 
right wrist, though the veteran had not yet indicated his 
disagreement with the grant of service connection for such.  
This SSOC cannot be considered to be a SOC as to the 
increased rating issue.  See 38 C.F.R. §§ 19.29-19.31.

The Board therefore remands this case to the Veterans 
Benefits Administration (VBA) for the following action:

VBA should issue a SOC pertaining to 
the issue of entitlement to an 
increased disability rating for 
service-connected post traumatic 
degenerative joint disease of the right 
wrist.  In connection therewith, the 
veteran and his representative should 
be provided with appropriate notice of 
his appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


